


110 HR 5684 IH: Veterans Education Improvement

U.S. House of Representatives
2008-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5684
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2008
			Ms. Herseth Sandlin
			 (for herself and Mr. Boozman)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the basic educational assistance program administered by the
		  Secretary of Veterans Affairs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Education Improvement
			 Act of 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Increase in amount of basic educational
				assistance.
					Sec. 3. Extension of time limitation for use of eligibility and
				entitlement to educational assistance.
					Sec. 4. Monthly stipend for recipients of educational
				assistance allowance.
					Sec. 5. Extension of period for collection of fee for basic
				educational assistance.
					Sec. 6. Use of educational assistance for business courses and
				seminars.
					Sec. 7. Use of educational assistance for courses taken to
				prepare for licensing or certification tests.
					Sec. 8. Use of educational assistance to repay Federal student
				loans.
					Sec. 9. Opportunity to withdraw election not to enroll in
				educational assistance program.
					Sec. 10. Montgomery GI Bill benefits not to reduce financial
				aid.
					Sec. 11. Extension of increase in benefit for certain
				individuals pursuing apprenticeships or on-job training.
					Sec. 12. Modification of amount available for reimbursement of
				State and local agencies administering veterans education benefits.
					Sec. 13. Provision of basic educational assistance benefits for
				veterans discharged from active duty with general discharge.
					Sec. 14. Increase in amount of reporting fee payable to
				educational institutions that enroll veterans receiving educational
				assistance.
					Sec. 15. Provision of additional areas of work-study for
				veterans.
					Sec. 16. 5-year pilot program for on-campus work-study
				positions.
					Sec. 17. Increase in employees for Education
				Service.
					Sec. 18. Upgrade of certain information technology.
					Sec. 19. Modification of advance payment of initial educational
				assistance or subsistence allowance.
				
			2.Increase in
			 amount of basic educational assistance
			(a)IncreaseSection 3015 of title 38, United States
			 Code, is amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph (A), by striking
			 January 1, 2002, $800 and inserting January 1, 2009,
			 $1,450;
					(B)by striking
			 subparagraphs (B) and (C); and
					(C)by redesignating
			 subparagraph (D) as subparagraph (B); and
					(2)in subsection
			 (b)(1)—
					(A)in subparagraph (A), by striking
			 January 1, 2002, $650 and inserting January 1, 2009,
			 $1,250;
					(B)by striking
			 subparagraphs (B) and (C); and
					(C)by redesignating
			 subparagraph (D) as subparagraph (B).
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to a payment of educational assistance
			 for a month beginning after the date that is 90 days after the date of the
			 enactment of this Act.
			3.Extension of time
			 limitation for use of eligibility and entitlement to educational
			 assistance
			(a)Extension of
			 time limitationSection 3031
			 of title 38, United States Code, is amended by striking 10-year
			 period each place it appears and inserting 15-year
			 period.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to an individual who is entitled to
			 educational assistance under chapter 30 of such title on the date that is 90
			 days after the date of the enactment of this Act or who becomes entitled to
			 educational assistance under such chapter after such date.
			4.Monthly stipend for
			 recipients of educational assistance allowance
			(a)Entitlement to
			 monthly stipendSubchapter II of chapter 30 of title 38, United
			 States Code, is amended by adding at the end the following new section:
				
					3020A.Educational
				stipend
						(a)EntitlementEach individual who is receiving
				educational assistance under this chapter and who is pursuing a program of
				education at an institution of higher learning (as such term is defined in
				section 3452(f) of this title) is entitled to an educational stipend under this
				section.
						(b)Amount of
				stipendAn educational
				stipend under this section shall be paid to an individual who is entitled to
				such a stipend—
							(1)in the case of an
				individual pursuing an approved program of education on at least a half-time
				basis, at the monthly rate of $500; and
							(2)in the case of an individual pursuing an
				approved program of education on less than a half-time basis, at the monthly
				rate of
				$250.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to subchapter II the
			 following new item:
				
					
						3020A. Educational
				stipend.
					
					.
			(c)Effective
			 dateSection 3020A of title 38, United States Code, as added by
			 subsection (a) shall take effect on the date that is two years after the date
			 of the enactment of this Act and shall apply with respect to months beginning
			 after that date.
			5.Extension of
			 period for collection of fee for basic educational assistance
			(a)Basic
			 educational assistance for service on active dutySection 3011(b)(1) of title 38, United
			 States Code, is amended—
				(1)by striking
			 $100 and inserting $50; and
				(2)by striking
			 12 and inserting 24.
				(b)Basic
			 educational assistance for service in the Selected
			 ReserveSection 3012(c)(1) of such title is amended—
				(1)by
			 striking $100 and inserting $50; and
				(2)by striking
			 12 and inserting 24.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 90 days after the date of the enactment of this Act.
			6.Use of educational
			 assistance for business courses and seminars
			(a)Basic
			 educational assistanceSection 3452(b) of title 38, United States
			 Code, is amended by adding at the end the following new sentence: Such
			 term also includes business courses and seminars, if such courses or seminars
			 are related to the operation of a business. Such term also includes continuing
			 education courses, as designated by the Secretary..
			(b)Survivors’ and
			 dependents’ educational assistanceSection 3501(a)(5) of title 38, United
			 States Code, is amended by adding at the end the following new sentences:
			 Such term also includes business courses and seminars, if such courses
			 or seminars are related to the operation of a business. Such term also includes
			 continuing education courses, as designated by the Secretary..
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is two years after the date of the enactment of this
			 Act.
			7.Use of educational
			 assistance for courses taken to prepare for licensing or certification
			 tests
			(a)Basic educational
			 assistanceSection 3452(b) of
			 title 38, United States Code, is amended by inserting after the fourth sentence
			 the following new sentence: Such term also includes preparatory courses
			 for licensing or certification tests described in the preceding sentence, as
			 designated by the Secretary..
			(b)Survivors’ and
			 dependents’ educational assistanceSection 3501(a)(5) of title 38, United
			 States Code, is amended by inserting after the second sentence the following
			 new sentence: Such term also includes preparatory courses for licensing
			 or certification tests described in the preceding sentence, as designated by
			 the Secretary..
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is two years after the date of the enactment of this
			 Act.
			8.Use of educational
			 assistance to repay Federal student loans
			(a)In
			 generalSubchapter II of chapter 30 of title 38, United States
			 Code, as amended by section 4, is further amended by inserting after section
			 3020A the following new section:
				
					3020B.Use of
				educational assistance benefits for the repayment of Federal student loans for
				certain courses of education
						(a)Use of
				benefitsNotwithstanding any other provision of this chapter, an
				individual who is serving on active duty and who is entitled to educational
				assistance under this subchapter may apply amounts of such educational
				assistance otherwise available to the individual to repay some or all of any
				Federal student loan balance owed by the individual for a course of
				education.
						(b)Limitation on
				payments(1)The amount of an
				individual’s entitlement to educational assistance that the individual may
				apply to the repayment of a student loan balance under subsection (a) may not
				exceed $6,000 in any 12-month period.
							(2)In no event shall payment of
				educational assistance under this section exceed the amount of the individual’s
				available entitlement under this chapter.
							(c)Amount of
				paymentsThe Secretary shall make monthly payments under this
				section in such amounts as the individual may elect for the repayment of a
				Federal student loan of such an individual.
						(d)Arrangements To
				make paymentsThe Secretary shall enter into such arrangements,
				and shall prescribe such regulations, as may be necessary to carry out this
				section.
						(e)Federal student
				loan definedIn this section, the term Federal student
				loan means any loan made under title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et
				seq.).
						.
			(b)Clerical
			 amendmentThe table of sections of subchapter II of chapter 30 of
			 such title is amended by inserting after the item relating to section 3020 the
			 following new item:
				
					
						3020B. Use of educational assistance
				benefits for the repayment of Federal student loans for certain courses of
				education.
					
					.
			(c)Effective
			 DateSection 3020B of title 38, United States Code, as added by
			 subsection (a) shall apply with respect to educational assistance paid for
			 months beginning after the date that is two years after the date of the
			 enactment of this Act.
			9.Opportunity to
			 withdraw election not to enroll in educational assistance program
			(a)Basic
			 educational assistance for active duty service
				(1)Opportunity to
			 withdrawSubsection (c) of section 3011 of title 38, United
			 States Code, is amended by adding at the end the following new
			 paragraph:
					
						(4)An individual who makes an election not to
				receive educational assistance under paragraph (1) may withdraw that election
				at any time and, after making such withdrawal, shall be entitled to educational
				assistance under this chapter in the same manner as if the individual had never
				made that election, if—
							(A)at the time the individual makes such
				withdrawal, the individual is serving on active duty as a member of the Armed
				Forces; and
							(B)the basic pay of the individual is reduced
				by, or the individual otherwise pays to the Secretary, $1,200 by not later than
				90 days after the date on which the individual is discharged or released from
				active duty in the Armed
				Forces.
							.
				(2)Conforming
			 amendmentParagraph (1) of such subsection is amended in the
			 third sentence by striking Any individual and inserting
			 Except as provided in paragraph (4), any individual.
				(b)Basic
			 educational assistance for service in the Selected Reserve
				(1)Opportunity to
			 withdrawSubsection (d) of section 3012 of title 38, United
			 States Code, is amended by adding at the end the following new
			 paragraph:
					
						(4)An individual who makes an election not to
				receive educational assistance under paragraph (1) may withdraw that election
				at any time and, after making such withdrawal, shall be entitled to educational
				assistance under this chapter in the same manner as if the individual had never
				made that election, if—
							(A)at the time the individual makes such
				withdrawal, the individual is serving on active duty as a member of the Armed
				Forces; and
							(B)the basic pay of the individual is
				reduced by, or the individual otherwise pays to the Secretary, $1,200 by not
				later than 90 days after the date on which the individual is discharged or
				released from active duty in the Armed
				Forces.
							.
				(2)Conforming
			 amendmentParagraph (1) of such subsection is amended in the
			 third sentence by striking Any individual and inserting
			 Except as provided in paragraph (4), any individual.
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is 90 days after the date of the enactment of this Act
			 and shall apply with respect to an individual who is serving on active duty as
			 a member of the Armed Forces on or after that date.
			10.Montgomery GI Bill
			 benefits not to reduce financial aid
			(a)In
			 generalSection 480(j) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087vv(j)) Act is amended—
				(1)in paragraph (1),
			 by striking including veterans’ education benefits as defined in
			 subsection (c), and inserting including, subject to paragraph
			 (4), veterans’ education benefits as defined in subsection (c),;
			 and
				(2)by adding at the end the following new paragraph:
					
						(4)Notwithstanding paragraph (1), estimated
				financial assistance not received under this title shall not include any
				veterans’ benefits paid under chapter 30 of title 38, United States
				Code.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 90 days after the date of
			 the enactment of this Act.
			11.Extension of increase
			 in benefit for certain individuals pursuing apprenticeships or on-job
			 training
			(a)Survivors and
			 dependentsSubsection (c) of
			 such section is amended by striking January 1, 2008 and
			 inserting January 1, 2014.
			(b)Members of the
			 Selected ReserveSection
			 103(d) of the Veterans Earn and Learn Act of 2004 (Public Law 108–454; 38
			 U.S.C. 3032 note) is amended by striking January 1, 2008 and
			 inserting January 1, 2014.
			(c)Certain other
			 individualsSection 103(a) of
			 the Veterans Earn and Learn Act of 2004 (Public Law 108–454; 38 U.S.C. 3032
			 note) is amended by striking January 1, 2008 and inserting
			 January 1, 2014.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 90 days after the date of the enactment of this Act.
			12.Modification of
			 amount available for reimbursement of State and local agencies administering
			 veterans education benefitsSection 3674(a)(4) of title 38, United
			 States Code, is amended by striking $13,000,000 and all that
			 follows through fiscal year 2007,.
		13.Provision of
			 basic educational assistance benefits for veterans discharged from active duty
			 with general discharge
			(a)Active duty
			 serviceSection 3011(a)(3)(B)
			 of title 38, United States Code, is amended by inserting or a general
			 discharge (under honorable conditions) before the period at the
			 end.
			(b)Service in
			 Selected ReserveSection
			 3012(a)(3)(A) of such title is amended by inserting or a general
			 discharge (under honorable conditions) before the semicolon.
			(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall apply with respect to an individual who is
			 discharged from service in the Armed Forces after the date that is 90 days
			 after the date of the enactment of this Act.
			14.Increase in
			 amount of reporting fee payable to educational institutions that enroll
			 veterans receiving educational assistance
			(a)Increase in
			 amount of feeSubsection (c)
			 of section 3684 of title 38, United States Code, is amended—
				(1)by striking
			 $7 and inserting $21; and
				(2)by striking
			 $11 and inserting $21.
				(b)Technical
			 correctionSubsection (a) of such section is amended by striking
			 the second comma after 34.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is 90 days after the date of the enactment of this
			 Act.
			15.Provision of
			 additional areas of work-study for veterans
			(a)In
			 generalSubsection (a)(4) of section 3485 of title 38, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(G)The provision of placement services
				described in section 3104(a)(5) of this title at an educational institution
				carried out under the supervision of a Department
				employee.
					.
			(b)Work study for
			 students enrolled on half-time basisSubsection (b) of such
			 section is amended—
				(1)in the first
			 sentence, by striking three-quarters and inserting
			 half; and
				(2)in the third
			 sentence, by striking three-quarter-time and inserting
			 half-time.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to agreements entered into under section 3485 of title 38, United States Code,
			 after the date that is 90 days after the date of the enactment of this
			 Act.
			16.5-year pilot
			 program for on-campus work-study positions
			(a)Establishment of
			 pilot programThe Secretary
			 of Veterans Affairs shall conduct a five-year pilot project to test the
			 feasibility and advisability of expanding the scope of qualifying work-study
			 activities under subsection (a)(4) of section 3485 of title 38, United States
			 Code, including work-study positions available on site at educational
			 institutions.
			(b)Type of
			 work-study positionsThe work-study positions referred to in
			 subsection (a) may include positions in academic departments (including
			 positions as tutors or research, teaching, and lab assistants) and in student
			 services (including positions in career centers and financial aid, campus
			 orientation, cashiers, admissions, records, and registration offices).
			(c)RegulationsThe Secretary shall prescribe regulations
			 to carry out the pilot project under this section, including regulations
			 providing for the supervision of work-study positions referred to in subsection
			 (a) by appropriate personnel.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary $10,000,000 for each of fiscal years 2009 through 2012 to carry out
			 the pilot project under this section.
			17.Increase in
			 employees for Education ServiceThe Secretary of Veterans Affairs shall
			 increase the number of full-time employees of the Education Service of the
			 Department of Veterans Affairs by 150 additional such employees.
		18.Upgrade of
			 certain information technology
			(a)Action plan
			 requiredThe General
			 Information Officer of the Department of Veterans Affairs, in coordination with
			 the Director of Education, shall submit to the Committees on Veterans’ Affairs
			 of the Senate and House of Representatives and action plan describing how the
			 General Information Officer and Director of Education intend to upgrade the
			 information technology system of the Department of Veteran Affairs that is used
			 in connection with the administration of educational benefits under laws
			 administered by the Secretary of Veterans Affairs. The General Information
			 Officer and Director of Education shall update the committees at least annually
			 on any progress made in upgrading such system.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to upgrade
			 the information technology system of the Department of Veteran Affairs that is
			 used in connection with the administration of educational benefits under laws
			 administered by the Secretary of Veterans Affairs—
				(1)$8,000,000 for
			 fiscal year 2009; and
				(2)$3,000,000 for
			 each of fiscal years 2010, 2011, and 2012.
				19.Modification of
			 advance payment of initial educational assistance or subsistence
			 allowance
			(a)ModificationSection 3680(d)(2) of title 38, United
			 States Code, is amended by inserting after the third sentence the following new
			 sentence: For purposes of the entitlement to educational assistance of
			 the veteran or person receiving an advance payment under this subsection, the
			 advance payment shall be charged against the final month of the entitlement of
			 the person or veteran and, if necessary, the penultimate such month. In no
			 event may any veteran or person receive more than one advance payment under
			 this subsection during any academic year..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to an advance payment of educational
			 assistance made after the date that is 90 days after the date of the enactment
			 of this Act.
			
